                                                                                                    3/31/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Robert Derek Lurch, Jr.,

                         Plaintiff,
                                                                     19-cv-11253 (AJN)
                 –v–
                                                                           ORDER
  City of New York, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On March 23, 2020, Defendant Kimpton Muse Hotel filed a motion to dismiss the

Amended Complaint pursuant to Rule 12(b) of the Federal Rules of Civil Procedure. Because

Plaintiff is proceeding pro se, he shall serve his opposition to Defendant’s motion to dismiss by

April 23, 2020. Defendant’s reply, if any, shall be served by May 7, 2020.

       Defendant Kimpton Muse Hotel is also hereby ordered to mail a copy of this Order to

Plaintiff. If it is impracticable for Defendant Kimpton Muse Hotel to mail a copy of this Order,

then it shall notify the Court within three days of the date of this Order, so the Court can

implement an alternative procedure.

       SO ORDERED.


              31 2020
Dated: March ____,
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
